                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

    --------------------------------------------------------- x
                                                              :
    In re:                                                    : Chapter 11
                                                              :
    M & G USA CORPORATION, et al.,                  1         : Case No. 17-12307 (BLS)
                                                              : Jointly Administered
                        Debtors.                              :
                                                              : Obj. Deadline: January 4, 2019 at 4:00 p.m. (ET)
    --------------------------------------------------------- x Hearing Date: To be Determined
        NOTICE OF FIRST INTERIM FEE APPLICATION OF PRIME CLERK LLC,
       ADMINISTRATIVE ADVISOR TO THE DEBTORS, FOR THE PERIOD FROM
          OCTOBER 30, 2017 THROUGH AND INCLUDING OCTOBER 31, 2018

TO:        (I) THE OFFICE OF THE UNITED STATES TRUSTEE FOR THE DISTRICT OF
           DELAWARE; (II) THE DEBTORS AND THEIR COUNSEL; (III) COUNSEL TO THE
           OFFICIAL COMMITTEE OF UNSECURED CREDITORS; AND (IV) ALL OTHER
           PARTIES REQUIRED TO RECEIVE NOTICE PURSUANT TO THE INTERIM
           COMPENSATION ORDER.
        PLEASE TAKE NOTICE that, in accordance with the Order Authorizing Procedures for
Interim Compensation and Reimbursement of Expenses of Professionals [Docket No. 308] (the
“Interim Compensation Order”), Prime Clerk LLC hereby applies for interim quarterly allowance
of compensation and reimbursement of expenses for all monthly fee applications covering the period
from October 30, 2017 through and including October 31, 2018 (the “Application”). A summary of
the fees and expenses subject to this fee request is provided in the attachment hereto.

       PLEASE TAKE FURTHER NOTICE that pursuant to the Interim Compensation Order,
the Debtors were authorized to pay on an interim basis eighty percent (80%) of the amount of
compensation requested and one hundred percent (100%) of the reimbursable expenses requested
without further order from the Court upon the expiration of a 21-day objection period.

        PLEASE TAKE FURTHER NOTICE that objections to the Application, if any, must be
filed on or before January 4, 2019 at 4:00 p.m. (ET) (the “Objection Deadline”) with the Clerk of
the United States Bankruptcy Court for the District of Delaware, 824 Market Street, 3rd Floor,
Wilmington, DE 19801.

       PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve a copy of
any objection so as to be received by (a) the Notice Parties (as defined in the Interim Compensation


1     The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification numbers follow in
      parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G Polymers USA, LLC (7593), M & G
      Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi & Ghisolfi International S.à r.l. (1270), M&G Chemicals
      S.A. (N/A), M&G Capital S.à r.l. (7812), M & G USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far
      East, Ltd. (2062) and Indo American Investments, Inc. (9208). The Debtors' noticing address in these chapter 11 cases is 450
      Gears Road, Suite 240, Houston, Texas 77067.


                                                                    3
Order); and (b) Prime Clerk LLC, 830 Third Avenue, 9th Floor, New York, New York 10022, Attn:
Shira D. Weiner.

        PLEASE TAKE FURTHER NOTICE that a hearing to consider approval of the
Application will be held before the Honorable Brendan L. Shannon, United States Bankruptcy Court
for the District of Delaware, 824 Market Street, 6th Floor, Courtroom No. 1, Wilmington, Delaware
19801, on a date and time to be determined.

     PLEASE TAKE FURTHER NOTICE THAT IF NO OBJECTIONS ARE TIMELY
FILED TO THE INTERIM FEE APPLICATION, THE COURT MAY ENTER AN ORDER
GRANTING THE INTERIM FEE APPLICATION WITHOUT A HEARING.

Dated: December 14, 2018
       New York, New York
                                                    PRIME CLERK LLC

                                                    /s/ Shira D. Weiner
                                                    Shira D. Weiner
                                                    General Counsel
                                                    Prime Clerk LLC
                                                    830 Third Avenue, 9th Floor
                                                    New York, New York 10022
                                                    Phone: (212) 257-5450
                                                    sweiner@primeclerk.com
                                                    Administrative Advisor to the Debtor




                                                2
                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

      --------------------------------------------------------- x
                                                                :
      In re:                                                    :        Chapter 11
                                                                :
      M & G USA CORPORATION, et al.,                  1         :        Case No. 17-12307 (BLS)
                                                                :        Jointly Administered
                          Debtors.                              :
                                                                :        Obj. Deadline: January 4, 2019 at 4:00 p.m. (ET)
      --------------------------------------------------------- x        Hearing Date: To be Determined

      FIRST INTERIM FEE APPLICATION OF PRIME CLERK LLC, ADMINISTRATIVE
                ADVISOR TO THE DEBTORS, FOR THE PERIOD FROM
            OCTOBER 30, 2017 THROUGH AND INCLUDING OCTOBER 31, 2018

  Name of Applicant:                                                     Prime Clerk LLC

  Authorized to Provide Professional Services to:                        The above-captioned Debtors and
                                                                         Debtors-in-Possession

  Date of Order Approving Retention:                                     November 30, 2017, nunc pro tunc to October
                                                                         30, 2017

  Period for which compensation and
  reimbursement is sought:                                               October 30, 2017 through October 31, 2018 2

                                                                         Cert. of No          Amount of          Amount of       Amount of
Monthly Fee Period;
                               Total Fees         Total Expenses          Objection          Fees Paid or        Expenses        Holdback
   Date Filed;
                               Requested            Requested            Filing Date,         to be Paid            Paid           Fees
    ECF No.
                                                                          ECF No.               (80%)             (100%)          (20%)
  5/1/18 – 5/31/18;
  8/1/18 – 8/31/18;                                                       10/26/18;
                               $2,493.00                $0.00                                  $1,994.40             N/A           $498.60
   Filed 9/27/18;                                                       ECF No. 2009
   ECF No. 1900
  9/1/18 – 9/30/18;
                                                                          12/11/18;
   Filed 10/26/18;             $1,477.35               $86.15                                  $1,181.88           $86.15          $295.47
                                                                        ECF No. 2109
   ECF No. 2008
        Total:                 $3,970.35               $86.15                                  $3,176.28           $86.15          $794.07



  1     The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification numbers follow in
        parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G Polymers USA, LLC (7593), M & G
        Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi & Ghisolfi International S.à r.l. (1270), M&G Chemicals
        S.A. (N/A), M&G Capital S.à r.l. (7812), M & G USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far
        East, Ltd. (2062) and Indo American Investments, Inc. (9208). The Debtors' noticing address in these chapter 11 cases is 450
        Gears Road, Suite 240, Houston, Texas 77067.
  2     Prime Clerk did not incur any fees or expenses in its capacity as Administrative Advisor during 2017 or during the months of
        January through April 2018 and July 2018. Additionally, Prime Clerk incurred a de minimis amount of fees during the month of
        October, 2018, for which it has not yet requested approval and therefore has not included in this interim fee application. Prime
        Clerk reserves the right to seek approval of such fees in a subsequent monthly, interim and/or final fee application.
